Citation Nr: 9900213	
Decision Date: 01/06/99    Archive Date: 01/12/99

DOCKET NO.  98-16 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Entitlement to an effective date earlier than June 9, 1997 
for a grant of service connection for bilateral hearing loss.


ATTORNEY FOR THE BOARD

N.J. Ferrante, Associate Counsel


INTRODUCTION

The veteran served on active duty in the United States Navy 
from February 1967 to November 1970.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Honolulu, Hawaii.  The RO granted service connection for 
bilateral hearing loss with an evaluation of 10 percent, 
effective June 9, 1997.  


CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends that he should have been informed of his 
disability at the time of his discharge so that he could have 
filed his claim for benefits at that time, and that because 
he was not so informed he should be entitled to the date of 
his discharge as the effective date for the grant of 
compensation benefits.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the veteran's claim for an 
earlier effective date for a grant of service connection for 
bilateral hearing loss must be denied as a matter of law.


FINDING OF FACT

The RO received the veterans original application for VA 
benefits for service connection for bilateral hearing loss on 
June 9, 1997.  


CONCLUSION OF LAW

An effective date earlier than June 9, 1997, for the grant of 
service connection for bilateral hearing loss is not 
warranted.  38 U.S.C.A. § 5110 (West 1991); 38 C.F.R. § 3.400 
(1998).  

REASONS AND BASES FOR FINDING AND CONCLUSION

Background

The veterans DD214 indicates that he had active service in 
the United States Navy from February 1967 to November 1970.  
The veteran has no other active service periods.  

At his discharge examination, the veteran was diagnosed with 
high frequency hearing loss bilaterally.  

The veteran filed his initial claim for benefits for 
bilateral hearing loss in an application that was dated in 
May 1997, but received at the RO on June 9, 1997.  The RO 
granted service connection and assigned a 10 percent rating 
effective as of the date of filing.  The veteran argues that 
he should be entitled to benefits as of the date of his 
discharge from active service.  


Criteria

An award of direct service connection shall be assigned the 
day following separation from active service or the date 
entitlement arose if the claim is received within one year 
after separation from active duty, otherwise, the date of 
receipt of the claim or date entitlement arose, whichever is 
later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  

38 U.S.C.A. 7722 (West 1991 & Supp. 1998) imposes a duty upon 
the VA to notify members of the Armed Forces, upon 
separation, of their potential entitlement to VA benefits.  
As interpreted by the Court of Veterans Appeals, these 
provisions require VA to inform individuals of their 
potential entitlement to Department of Veterans Affairs 
benefits when (1) such individuals meet the statutory 
definition of eligible veteran or eligible dependent, 
and (2) VA is aware or reasonably should be aware that such 
individuals are potentially entitled to VA benefits.  VAs 
duty to provide information and assistance to such 
individuals requires only such actions as are reasonable 
under the circumstances.  VAOPGCPREC 17-95.  

Analysis

The veteran is contending that he was not aware of his 
eligibility to receive VA benefits and that the Navy, at the 
time of his discharge, should have apprised him of his 
eligibility.  The VA is not responsible for the acts or 
omission of the Navy in this regard.  

To the extent that the veteran is implying that this 
obligation to inform him of a potential claim rests upon the 
VA, he is incorrect.  The General Counsel has addressed the 
question of the scope of any obligation imposed on the 
Secretary of Veterans Affairs under 38 U.S.C.A. § 7722 (West 
1991), or any other legal authority, to inform individuals 
concerning benefits to which they may be entitled 
and concluded that the statute requires the VA to inform 
individuals of their potential entitlement to VA benefits 
when the VA is aware or reasonably should be aware that such 
individuals are potentially entitled to VA benefits.  See 
also Hill v. Derwinski, 2 Vet. App. 451 (1991) (held that the 
VA is under no legal obligation to personally notify every 
potential claimant of his or her possible entitlement to VA 
benefits).  VAOPGCPREC 17-95.  In this case, as the VA had no 
knowledge that the veteran suffered from bilateral hearing 
loss prior to 1997, it would not be reasonable to expect the 
VA to contact the veteran and inform him of his potential 
benefits.

Further, the veterans position is inconsistent with the 
statutory mandate of 38 U.S.C.A. § 5110 which allows for 
compensation becoming effective at separation from service 
only in cases where the veteran has applied for benefits 
within one year of service discharge.  The General Counsel 
held that retroactive benefits may not be awarded in a manner 
inconsistent with express statutory requirements, except 
insofar as a court may order such benefits pursuant to its 
general equitable authority or the Secretary of Veterans 
Affairs may award such benefits pursuant to his equitable 
relief authority under 38 U.S.C.A. § 503(a) (West 1991).  
Thus, even if there were a failure to notify the veteran of 
potential entitlement, this would not override the express 
mandates of the statute and regulations governing the 
effective dates of awards.  VAOPGCPREC 17-95.  

The evidence does not show, and the veteran does not assert, 
that a claim was filed prior to June 1997 for any VA benefit.  
As the veteran did not file his claim within a year after 
separation from service, the effective date for service 
connection cannot be earlier than the date of receipt of the 
veteran's claim.  The VA is bound under the controlling 
statute and regulation, which provides no basis for the award 
of an effective date earlier than June 9, 1997; thus, the 
veteran's claim must be denied.


ORDER

Entitlement to an effective date earlier than June 9, 1997, 
for benefits related to service-connected bilateral hearing 
loss is denied.  




		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
